The decision of this court handed down on May 22, 1931,  is hereby amended to read as follows: Motion for reargument denied. It is not necessary, in order to protect the parties, to modify the judgment with respect to the character of the deed required to be delivered. The judgment provides for a reference to supervise this feature. It provides also for “a good and sufficient deed ” and contemplates only that William J. Styles, Sr., be required to yield that which he received. The referee, therefore, will see to it that the deed to be delivered in compliance with the judgment shall be one in fee simple, with *850covenants against grantor’s acts. Present — Lazansky, P. J., Young, Carswell, Seudder and Davis, JJ.